Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/21 has been entered. 
Status of Claims
Applicant’s reply filed on 9/8/21 is acknowledged.  Claims 4-8, 11-13, 15-18, 21, 23-24, 28, and 31-39 were canceled.  Claims 1-3, 9-10, 14, 19-20, 22, 25-27 and 29-30 are pending and are under examination. 
Response to Reply
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3, 9-10, 14, 19-20, 22, 25-27 and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim language, “consists essentially of,” in claims 1 and 10 does not appear to be subject matter that is supported in the application as filed.  While applicant cites paragraph [0036] which recites, “the terms "comprising" or "comprises" have their conventional meaning throughout this application and imply that the agent or composition must have the essential features or components listed, but that others may be present in addition. The term `comprising` includes as a preferred subset "consisting essentially of" which means that the composition has the components listed without other features or components being present,” this paragraph does not provide adequate support to indicate that the claim is limited to the solid support and dye in claim 1; or solid support, dye and one or more nucleic acid stabilization chemicals in claim 10 because the application as filed does not clearly indicate what is regarded as constituting a material change in the basic and novel characteristics of the invention.  See MPEP 2163(II,A.1.).  For example, claim 10 exemplifies how additional elements, such as the “one or more nucleic acid stabilization chemicals” would not materially change the characteristics of applicant’s claimed invention of claim 1.  Thus, it would appear, additional elements would also not materially change the characteristics of applicant’s claimed invention of claim 10.  For examination purposes, absent a clear 
In light of applicant’s claim amendment, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn. 
Claim Interpretation of 35 USC 112(f)
See paragraphs 9-11 of the prior Office Action filed 7/1/21.
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are withdrawn and new rejections follow. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-10, 14, 22, 25-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US Pub. No. 2003/0211618, newly cited).
As to claim 1, Patel discloses an indicator for confirming successful ethylene oxide (EtO) exposure wherein said indicator consists essentially of a solid support (e.g., polymeric binder, [0043] et seq.) and a dye (e.g., isomeric indicator, [0043] et seq.), wherein the dye is selected from the group consisting of: bromothymol blue (e.g., [0064] et seq.).  While Patel discloses essentially one layer comprising two components, a binder and an indicator, Patel does not specifically disclose “to form a chemical bond between the dye and the solid support”.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, for Patel to form the claimed bond because Patel discloses the same claimed solid support and dye, and thus, the claimed property must be necessarily present in Patel’s indicator.  See MPEP 2112.01.  
As to claims 2 and 3, Patel discloses the binder is made of a wide variety of polymeric materials in e.g., [0022] et seq. 
As to claim 9, see e.g., [0021] et seq. of Patel. 
As to claims 10 and 14, see claim 1 above and e.g., [0071] et seq. for the one or more nucleic acid stabilization chemicals. 
As to claim 22, Patel discloses a label comprising an indicator (e.g., [0049] et seq.) and an adhesive for attachment to an article (e.g., [0044] et seq.).  
As to claims 25, 26 and 29, Patel teaches a method to confirm successful EtO exposure comprising exposing an article to EtO for a defined period of time, wherein the article comprises the indicator of claim 1.  See e.g., [0110] et seq. 
. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Harvey et al. (“Harvey,” US Pub. No. 2014/0000392, previously cited)
See Patel supra.
As to claims 19 and 20, Patel does not specifically disclose a guanidinium salt as the chaotrope.  Harvey discloses in e.g., [0008], "chaotropic salts" include any substance capable of altering the secondary, tertiary, or quaternary structure of biomolecules in aqueous solution, but leaves the primary structure intact.) Preferably, a chaotropic salt is said to inactivate any nucleic acid amplification inhibitors present in the biological source, by precipitation, by inducing the inhibitor to irreversibly bind to the matrix, or by causing substantially irreversible denaturation of the inhibitor. Suitable chaotropic salts include guanidinium salts such as guanidine isothiocyanate, guanidine thiocyanate, guanidine hydrochloride, sodium iodide, sodium perchlorate, potassium iodide, sodium isothiocyanate, urea, or combinations thereof.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a guanidinium salt because it would be desirable to have a substance capable of altering the secondary, tertiary, or quaternary structure of biomolecules in aqueous solution, but leaves the primary structure intact (e.g., [0008] of Harvey). 
Response to Arguments
Applicant's arguments filed 8/26/21 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on pages 7-8 of the reply, the Office respectfully disagrees for the reasons explained above in paragraph 5. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


12/4/2021